Citation Nr: 1106581	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for congenital lordosis 
and spina bifida occulta, L-5.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for overlapping 3rd toe 
on 4th toe and hammertoe deformity of the 2nd toe of the right 
foot ("foot condition").  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for overlapping 3rd toe 
on 4th toe and hammertoe deformity of the 2nd toe of the left 
foot ("foot condition").  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had unverified service with the Mississippi National 
Guard from June 1977 to November 1977 and served on active duty 
from November 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and May 2008 rating decisions of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that new and material evidence 
had not been submitted to reopen the claims on appeal.  

The Veteran was represented by a private attorney who in 
August 2010, withdrew his power of attorney (POA).  A copy of the 
attorney's letter was sent to the Veteran, advising him that he 
could select a new POA.  However, the Veteran has not 
subsequently chosen a new POA in this appeal and therefore 
remains unrepresented.  

The issues of entitlement to service connection for preexisting 
overlapping of the 3rd toe on the 4th toe and hammer toe 
deformity of the 2nd toe of the left and right feet being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The most recent petition to reopen the claim for service 
connection for congenital lordosis and spina bifida L-5 was 
denied by November 2004 rating decision.  The Veteran did not 
timely appeal the decision within one year of notice of the 
denial.  

2.  Evidence received subsequent to the November 2004 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the previously denied claim of service connection 
for congenital lordosis and spina bifida L-5.   

3.  The most recent petition to reopen the claim for service 
connection for overlapping 3rd toe on the 4th toe and hammer toe 
deformity, 2nd toe of the right foot was denied by rating 
decision of November 2004.  The Veteran did not timely appeal the 
decision within one year of notice of the denial.  

4.  Evidence received subsequent to the November 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the previously denied claim for service connection 
for overlapping of the 3rd toe on the 4th toe and hammer toe 
deformity of the 2nd toe of the right foot.   

5.  The most recent petition to reopen the claim for service 
connection for overlapping of the 3rd toe on the 4th toe and 
hammer toe deformity of the 2nd toe of the left foot was denied 
by rating decision of November 2004.  The Veteran did not timely 
appeal the decision within one year of notice of the denial.  

6.  Evidence received subsequent to the November 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the previously denied claim for service connection 
for overlapping of the 3rd toe on the 4th toe and hammer toe 
deformity of the 2nd toe of the left foot.   


CONCLUSIONS OF LAW

1.  The November 2004 petition to reopen the claim for service 
connection for congenital lordosis and spina bifida L-5 is final; 
new and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).

2.  The November 2004 petition to reopen the claim for service 
connection for overlapping of the 3rd toe on the 4th toe and 
hammer toe deformity of the 2nd toe of the right foot is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2010).  

3.  Evidence received since the November 2004 rating decision is 
new and material, and the Veteran's service connection claim for 
service connection for overlapping of the 3rd toe on the 4th toe 
and hammer toe deformity of the 2nd toe of the right foot is 
reopened.  38 U.S.C.A. §§ 5107, 5108, (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2010).  

4.  The November 2004 petition to reopen the claim for service 
connection for overlapping of the 3rd toe on the 4th toe and 
hammer toe deformity, 2nd toe of the left foot is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2010).  

5.  Evidence received since the November 2004 rating decision is 
new and material, and the Veteran's service connection claim for 
service connection for overlapping of the 3rd toe on the 4th toe 
and hammer toe deformity of the 2nd toe of the left foot is 
reopened.  38 U.S.C.A. §§ 5107, 5108, (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board is reopening the claims for service connection for the 
Veteran's bilateral feet condition.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In the claim of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
congenital lordosis and spina bifida occulta, L-5, the notice 
letter provided to the Veteran in April 2008 included the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claim was previously denied.  Specifically, the Veteran 
was informed that the rating decision had determined that his 
spinal disability was congenital, that it existed prior to 
service, and that it was not permanently aggravated by his active 
military service.  He was also informed that to reopen his claim 
he would need to provide evidence showing incurrence of his 
disability in service or that if preexisting that it was 
aggravated by service.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.  

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

Copies of the Veteran's service treatment records, treatment 
records from the Mississippi National Guard, VA treatment 
records, Social Security Administration (SSA) disability records, 
and private treatment records have been obtained.  Neither the 
Veteran nor his representative have identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  

Further, in February 2008, the Veteran was provided an 
opportunity to set forth his contentions during a personal 
hearing before a Decision Review Officer (DRO) at the RO.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of 
Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2008  hearing, the DRO cited  the issue 
on appeal.  See Hearing Transcript (T.) at p. 1.  The essential 
elements for reopening the claim were also discussed.  T. at 1.  
Further, information was solicited regarding the claimed onset of 
the back disorder.  T. at p.2-4.  Therefore, not only was the 
issue  "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the Veteran's claim.  As such, the Board finds 
that, consistent with Bryant, the DRO complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed 
to adjudicate the claim based on the current record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined. Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

Congenital lordosis and spina bifida occulta, L-5

The Veteran's claim for congenital lordosis and spina bifida 
occulta, L-5, was denied in a November 1984 rating decision.  
Available evidence showed he had a congenital back disorder and 
that it was not aggravated by service.  He was notified of the 
denial in a letter of the same month and did not appeal that 
decision.  The decision became final.  

In March 2004, the Veteran attempted to reopen the claim for 
service connection for congenital lordosis and spina bifida 
occulta, L-5.  Evidence received since the prior November 1984 
denial included VA outpatient treatment records and private 
treatment records.  By rating decision of November 2004, the 
claim for service connection for congenital lordosis and spina 
bifida occulta, L-5, remained denied because the evidence 
submitted was not new and material.  He was notified of the 
denial in a letter of the same month and did not appeal that 
decision.  The decision became final.  

In July 2007, the Veteran filed a petition to reopen the claim 
for service connection for congenital lordosis and spina bifida, 
L-5.  

VA outpatient treatment records were obtained and associated with 
the claim folder.  These records were not new and material to 
reopen the claim for service connection congenital lordosis and 
spina bifida occulta, L-5.  These records were duplicates and 
mostly related to other disabilities, unrelated to the Veteran's 
back.  There was a May 2005 VA outpatient treatment record that 
did indicate x-ray results of the lumbar spine which showed mild 
degenerative changes.  These records, however, did not relate to 
an unestablished fact which is necessary to substantiate the 
Veteran's claim.  These VA outpatient treatment records did not 
show that the Veteran's congenital back condition sustained 
injury in service or was in any way aggravated by his active duty 
service.  None of the VA outpatient treatment records raised a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the VA outpatient treatment records were not new and 
material.  

The Veteran's SSA disability file was also submitted on behalf of 
the Veteran's claim.  These records included private treatment 
records from April 2002 from The King's Daughters Hospital and a 
March 2005 Disability Examination performed in connection with 
his SSA disability claim.  Unfortunately, these records, while 
new, are not material.  The private treatment records from The 
King's Daughters Hospital included x-rays of the lumbosacral 
spine taken in April 2002 which showed an essentially normal 
lumbosacral spine with some spurring in the superior aspects of 
L4-L5.  The diagnostic impression was low back pain, questionable 
sciatica.  The SSA disability examination was performed in 
March 2005 included x-rays of the lumbosacral spine which showed 
some narrowing at the multiple discs levels and mild degenerative 
changes  and posterior facet changes that could not explain all 
of the Veteran's symptoms.  Thus, these records are new evidence 
in that they have not been presented in the past; but, they are 
not material, as none of the medical evidence, the hospital 
records or the SSA disability examination relate to an 
unestablished fact.  Simply put, these records do not show that 
the Veteran's back condition was permanently aggravated.   

The Veteran also testified at a personal hearing in 
February 2008.  He testified that he had a head to toe physical 
prior to entrance into service.  He related that he had another 
physical when he got to San Diego, California at the beginning of 
boot camp.  He related that there were no findings related to his 
back during either examination and that he never had a problem 
with his back prior to service.  He testified to working on a 
farm prior to service and that he never injured his back during 
farm work.  He stated that the first problem he had with his back 
was when he carried a 160 to 170 pound duffle bag in boot camp 
and this was the first time he had back pain.  

Also, there were affidavits received in connection with the 
Veteran's claim from his mother and his brother.  These 
statements indicated that the Veteran did not have any back 
disabilities or problems prior to his military service.  

The Board has considered the Veteran's written statements of 
record, his personal hearing testimony, and affidavits from his 
mother and his brother in support of his claim.  However, these 
statements are basically duplicative of statements rendered 
previously by the Veteran on behalf of his claim.  Lay assertions 
of medical causation cannot serve as the predicate to reopen a 
claim under § 5108.  As such, none of this the evidence is new 
and material.  

As the evidence received since the final denial in November 2004 
is neither new or material, the application to reopen the claim 
for service connection for congenital lordosis and spina bifida 
occulta, L-5, must fail.  Thus, the claim for service connection 
for congenital lordosis and spina bifida occulta, L-5, is not 
reopened and the benefits sought on appeal with regard to that 
claim remain denied.  

Overlapping toes and hammertoe deformity of the right and left 
foot

The Veteran's claims for overlapping of the 3rd toe on the 4th 
toe and hammer toe deformity of the 2nd toe of the right and left 
feet were initially denied in a November 1984 rating decision as 
the available evidence showed he had a preexisting bilateral foot 
condition that did not increase in severity as a result of his 
military service.  This decision has since become final.  

The Veteran has attempted to reopen his claim for service 
connection for overlapping of the 3rd toe on the 4th toe and 
hammer toe deformity of the 2nd toe of the right and left foot on 
several occasions since that time.

Most recently, the Veteran's claim was denied by a November 2004 
rating decision which found that the evidence submitted was 
cumulative of that which was of record at the time of the 
previous denial and therefore did not constitute new and material 
evidence.

Since the November 2004 denial, the Veteran was provided a 
personal hearing before a DRO in July 2005 at which he testified 
that his bilateral foot condition was aggravated by his harsh 
training in service.  Affidavits from the Veteran's mother, 
schoolteacher, brother and classmate were also submitted 
asserting that the Veteran did not have a foot problem prior to 
going into the military.

Of most import however, is a September 2008 medical statement 
from S.S., MD.  The medical statement acknowledged the Veteran's 
contention that his bilateral foot condition was caused by his 
military service.  Dr. S.S. stated that she had examined the 
Veteran and indicated that her examination agreed with the 
December1977 medical board examination from service that showed 
bilateral overlapping of the 3rd toe on the 4th toe, essentially 
lying underneath the 3rd and 5th toe.  Dr. S.S. stated that she 
had not seen the Veteran prior to military service, so she was 
unable to state the condition of his feet prior to service.  She 
opined that some of the foot deformity was most certainly present 
prior to service, but was likely aggravated by his time in combat 
boots.  

This opinion, which is new, is also considered to be material as 
it relates to an unestablished fact, which is that the Veteran 
had a preexisting foot condition, which was aggravated by his 
activities of active duty service.  This evidence raises a 
reasonable possibility of substantiating the claim for service 
connection for overlapping of the 3rd toe on the 4th toe and 
hammer toe deformity of the 2nd toe of the right and left foot, 
and to that extent, the claim is reopened.  Having reopened the 
claim, the Board finds this claim requires remand for further 
development.  


ORDER

New and material evidence to reopen the claim for service 
connection for congenital lordosis and spina bifida occulta, L-5, 
not having been submitted, the Veteran's claim is not reopened, 
and the appeal is denied.  

New and material evidence has been received and the Veteran's 
claim for service connection for service connection for 
overlapping of the 3rd toe on the 4th toe and hammer toe 
deformity of the 2nd toe of the right foot is reopened and to 
this extent the appeal is granted.

New and material evidence has been received and the Veteran's 
claim for service connection for service connection for 
overlapping of the 3rd toe on the 4th toe and hammer toe 
deformity of the 2nd toe of the left foot is reopened and to this 
extent the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

As the Veteran's claim for service connection for overlapping of 
the 3rd toe on the 4th toe and hammer toe deformity of the 2nd 
toe of the right and left foot has been reopened.  This issue is 
now to be reviewed on a de novo basis.  

In cases of pre-existing disorders and aggravation, a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease or injury existed prior to service 
and that it was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. § 
3.304(b) (2010).  

VA bears the burden to rebut the presumption of aggravation in 
service through a showing of clear and unmistakable evidence.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  

Additionally, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).  Thus, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  

The issue of a preexisting condition and aggravation is before 
the Board.  Clinical evaluation of the Veteran's feet on his 
March 1977 enlistment examination for the National Guard was 
normal.  As such, he is presumed to be in sound condition when he 
was examined, accepted and enrolled for service, as no defect of 
his feet were shown.  

The issue then becomes whether the evidence clearly and 
unmistakably shows that the condition existed prior to service.  
In this case the evidence does in fact show that the Veteran's 
foot condition clearly and unmistakably existed prior to service.  
Service treatment records show that the medical officers who 
examined the Veteran's feet in service concluded that his foot 
condition existed prior to service.  Additionally, even the 
Veteran's private doctor stated that the Veteran's foot condition 
was most certainly present prior to service.  As such, the Board 
concludes that it is clear and unmistakable that the Veteran's 
bilateral foot condition preexisted service.  

The issue then becomes whether it is clear and unmistakable, 
meaning obvious and manifest, that the Veteran's foot condition 
was not aggravated by his time on active duty.  This means that 
it would have to be shown that the Veteran's bilateral foot 
condition did not permanently increase in severity beyond the 
natural progression of the disability.

Here, the Veteran underwent a VA examination in December 2008.  
The examiner concluded essentially that it was less likely than 
not that the Veteran's foot condition was aggravated by his 
military service.  However, this is not technically the standard 
by which aggravation must be proven.  Therefore, an addendum must 
be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to 
the examiner who conducted the VA 
examination in 2008, or if he is 
unavailable to another examiner.  The 
examiner should review the claims file, 
including the 2008 VA examination report 
and the September 2008 letter from Dr. 
Simmons, and a complete rationale should 
be provided for any opinion expressed.  
The examiner should determine whether it 
is clear and unmistakable (meaning obvious 
and manifest) that the Veteran's bilateral 
foot condition (service connection for 
overlapping of the 3rd toe on the 4th toe 
and hammer toe deformity, 2nd toe of the 
right and left foot) was not aggravated 
(meaning that the severity of the 
Veteran's foot condition did not 
permanently increase beyond the natural 
progression of the disability) by his 
active duty service. 

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


